United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3717
                                     ___________
Linda S. Jackson,                        *
                                         *
              Plaintiff/Appellant,       *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Arkansas.
Shirley S. Chater, Commissioner,         *          (Unpublished)
Social Security Administration,          *
                                         *
              Defendant/Appellee.        *

                                    ___________

                            Submitted: May 21, 1997
                              Filed: June 5, 1997
                                  ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                               ___________

PER CURIAM.

      The Secretary of Health and Human Services denied Linda Jackson’s
claim for disability insurance.      The district court1 granted summary
judgment for the Secretary, concluding there was substantial evidence in
the administrative record to support her decision. We affirm on the basis
of the district court opinion. See 8th Cir. R. 47B.




      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas.
A true copy.

     Attest:

           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-